        Case 2:20-cv-00135-KS-MTP Document 4 Filed 08/12/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                  EASTERN DIVISION


RODRICK MILLER                                                                       PLAINTIFF


VS.                                                CIVIL ACTION NO. 2:20-cv-135-KS-MTP


COMMISSIONER OF SOCIAL SECURITY


                                               ORDER

        This cause came on this date to be heard upon the Report and Recommendation of the

United States Magistrate Judge Michael T. Parker entered herein on July 28, 2020, after referral

of hearing by this Court, no objections having been filed as to the Report and Recommendation,

and the Court, having fully reviewed the same as well as the record in this matter, and being fully

advised in the premises, finds that said Report and Recommendation should be adopted as the

opinion of this Court.

        IT IS, THEREFORE, ORDERED that the Report and Recommendation be, and the same

hereby is, adopted as the finding of this Court. Plaintiff’s Motion to Proceed in forma pauperis

[2] is DENIED. Plaintiff is given sixty (60) days from the date of this Order to pay all the costs

associated with the filing of this lawsuit. Should Plaintiff fail to timely pay all of the costs

associated with the filing of this lawsuit, this matter will be Dismissed Without Prejudice and

without further notice.

        SO ORDERED, this the _12th___ day of August, 2020.



                                                ___s/Keith Starrett _______________
                                                UNITED STATES DISTRICT JUDGE
